            IN THE UNITED STATES DISTRICT COURT FOR THE
                   WESTERN DISTRICT OF OKLAHOMA


 FREDERICK RIDEOUT GRAY, JR.,                )
                                             )
                Plaintiff,                   )
                                             )
 -vs-                                        )      Case No. CIV-17-0137-F
                                             )
 GEO GROUP INC., et al.,                     )
                                             )
                Defendants.                  )

                                        ORDER

         Plaintiff Gray, a state prisoner appearing pro se, brings this action pursuant
to 42 U.S.C. § 1983, suing numerous prison officials. Currently before the court is
plaintiff’s motion for leave to file a Second Amended Complaint. Doc. no. 142.
On November 12, 2019, Magistrate Judge Bernard M. Jones submitted a Report
and Recommendation. Doc. no. 143 (the Report). The Report recommends the
court deny plaintiff’s motion in part and grant it in part. Specifically, the Report
recommends denying the motion to amend with respect to re-naming the already
dismissed Defendant Honaker and with respect to adding LCF Officers Jamison
and Lee as defendants; the Report recommends granting the motion in its other
respects.
         The Report advised that any objection to the recommended rulings must be
filed by December 3, 2019, and that failure to object waives the right to appellate
review of the factual and legal issues addressed in the Report. No objection was
filed.
         With there being no objection to the Report, and having reviewed the
matters covered in the Report, the court concurs in the recommended rulings.
Given the detailed analysis set out in the Report, there is no need for further
discussion of the issues here.
        The Report is ACCEPTED, ADOPTED and AFFIRMED. Doc. no. 143.
As recommended in the Report, plaintiff’s motion for leave to file a Second
Amended Complaint is DENIED IN PART and GRANTED IN PART, as
follows. Doc. no. 142. The court DENIES Plaintiff’s motion insofar as it seeks
leave to amend the amended complaint to re-name the already dismissed Defendant
Honaker and to add LCF Officers Jamison and Lee as defendants. Otherwise,
Plaintiff’s motion to amend is GRANTED. This action remains referred to the
magistrate judge.
        IT IS SO ORDERED this 18th day of December, 2019.




17-0137p011.docx




                                       2
